Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 1 of 37




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


CONNIE LAMDIN and
JAY M. LAMDIN,                                          Civil Action No. 1:19-cv-2339

               Plaintiffs,

v.

MONSANTO COMPANY and JOHN                              COMPLAINT
DOES 1-50.                                             AND DEMAND FOR JURY TRIAL

               Defendants.




                                         COMPLAINT

       Plaintiffs, Connie Lamdin and Jay M. Lamdin (“Plaintiffs”), by and through their

undersigned attorneys, hereby bring this Complaint for damages against Defendants Monsanto

Company and John Does 1-50, and allege the following:

                                   NATURE OF THE CASE

       1.      This is an action for damages suffered by Plaintiffs as a direct and proximate result

of Defendants’ negligent and wrongful conduct in connection with the design, development,

manufacture, testing, packaging, promoting, marketing, advertising, distribution, labeling, and/or

sale of the herbicide Roundup®, containing the active ingredient glyphosate.

       2.      Plaintiffs maintain that Roundup® and/or its active ingredient glyphosate is

defective, dangerous to human health, unfit and unsuitable to be marketed and sold in commerce

and lacked proper warnings and directions as to the dangers associated with its use.




                                                 1
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 2 of 37




        3.      Plaintiffs’ injuries, like those striking thousands of similarly situated victims across

the country, were avoidable.

                                        JURISDICTION AND VENUE

        4.      The Court has jurisdiction over Defendants and this action pursuant to 28 U.S.C.

§ 1332 because there is complete diversity of citizenship between Plaintiffs and Defendants.

Defendants are all either incorporated and/or have their principal place of business outside of the

state in which the Plaintiffs reside.

        5.      The amount in controversy between Plaintiffs and Defendants exceeds $75,000,

exclusive of interest and cost.

        6.      The Court has also supplemental jurisdiction pursuant to 28 U.S.C.§ 1367.

        7.      Venue is proper within this district pursuant to 28 U.S.C. § 1391 in that Defendants

conduct business here and are subject to personal jurisdiction in this district. Furthermore,

Defendants sell, market, and/or distribute Roundup® within the District of Colorado and, more

specifically, caused Roundup® to be sold to Plaintiffs in the State of Colorado. Venue is also

proper within this District under 28 U.S.C. § 1391(b)(2) because Plaintiffs were exposed to

Roundup® while working and living in the State of Colorado.

                                                  PARTIES

        8.      Plaintiff Connie Lamdin is a natural person and at all relevant times a resident and

citizen of El Paso County, Colorado. Plaintiff brings this action for personal injuries sustained by

exposure to Roundup® (“Roundup”) containing the active ingredient glyphosate and surfactant

POEA. As a direct and proximate result of being exposed to Roundup, Plaintiff Connie Lamdin

developed non-Hodgkin’s Lymphoma (“NHL”), specifically Waldenstrom’s macroglobulinemia.




                                                   2
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 3 of 37




       9.      Plaintiff Jay M. Lamdin was at all relevant times and is the lawful spouse of

Plaintiff Connie Lamdin, and at all relevant times a resident and citizen of El Paso County,

Colorado. Plaintiff brings this action for the loss of the comfort, enjoyment, society, and services

of his spouse to which he was and is entitled, and of which he has been deprived due to his wife’s

injuries arising out of her exposure to Roundup containing the active ingredient glyphosate and

surfactant POEA.

       10.     “Roundup” Refers to all formulations of Defendants’ Roundup products, including,

but not limited to, Roundup Concentrate Poison Ivy and Tough Brush Killer 1, Roundup Custom

Herbicide, Roundup D-Pak herbicide, Roundup Dry Concentrate, Roundup Export Herbicide,

Roundup Fence & Hard Edger 1, Roundup Garden Foam Weed & Grass Killer, Roundup Grass

and Weed Killer, Roundup Herbicide, Roundup Original 2k herbicide, Roundup Original II

Herbicide, Roundup Pro Concentrate, Roundup Pro Herbicide, Roundup Promax, Roundup Quik

Stik Grass and Weed Killer, Roundup Quikpro Herbicide, Roundup Rainfast Concentrate Weed

& Grass Killer, Roundup Rainfast Super Concentrate Grass & Weed Killer, Roundup Ready-to-

Use Weed & Grass Killer, Roundup Ready-to-Use Weed & Grass Killer 2, Roundup Ultra Dry,

Roundup Ultra Herbicide, Roundup Ultramax, Roundup VM Herbicide, Roundup Weed & Grass

Killer Concentrate, Roundup Weed & Grass Killer Concentrate Plus, Roundup Weed & Grass

killer Ready-to-Use Plus, Roundup Weed & Grass Killer Super Concentrate, Roundup Weed &

Grass Killer1 Ready-to-Use, Roundup WSD Water Soluble Dry Herbicide Deploy Dry Herbicide,

or any other formulation containing the active ingredient glyphosate.

       11.      Defendant Monsanto Company (“Monsanto”) is incorporated in the State of

Delaware and is a Foreign For-Profit Corporation registered with the Corporations Unit of the




                                                 3
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 4 of 37




State of Missouri under Charter Number F00488018, in active, “Good Standing” status, with a

principal place of business in St. Louis, Missouri.

       12.     Upon best information and belief, Defendants, John Does 1-50 are subsidiaries,

partners, or other entities that were involved in the design, development, manufacture, testing,

packaging, promoting, marketing, advertising, distribution, labeling, and/or sale of the herbicide

Roundup, containing the active ingredient glyphosate. The identities of John Does 1-50 are

unknown to Plaintiffs at this time. Plaintiffs will move the Court to specifically name John Does

1-50 as their identities become known to Plaintiffs through discovery.

       13.     Defendant Monsanto Company and John Does 1-50 are collectively referred to as

“Monsanto Defendants” or “Defendants.”

       14.     Defendants engaged in the business of designing, developing, manufacturing,

testing, packaging, marketing, distributing, labeling, and/or selling Roundup.

       15.     Upon information and belief, Defendants did act together to design, sell, advertise,

manufacture and/or distribute Roundup, with full knowledge of its dangerous and defective nature.

       16.     Defendants transacted and conducted business both within the State of Colorado

and the State of Colorado that relates to the allegations in this Complaint.

       17.     Defendants advertise and sell goods, specifically Roundup, in El Paso, Colorado.

       18.     Upon best information and belief, Defendants derived substantial revenue from

goods and products designed, developed, manufactured, tested, packaged, marketed, distributed,

labeled, and sold in the State of Colorado.

       19.     Upon best information and belief, Defendants derived substantial revenue from

goods and products marketed, distributed, sold and/or used in the State of Colorado.




                                                 4
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 5 of 37




       20.     Defendants expected or should have expected their acts to have consequences

within the State of Colorado, and derived substantial revenue from interstate commerce.

                                  FACTUAL ALLEGATIONS

       21.     At all relevant times, Defendants were in the business of, and did, design, research,

manufacture, test, advertise, promote, market, sell, distribute, and/or have acquired and are

responsible for Defendants who have designed, researched, manufactured, tested, advertised,

promoted, marketed, sold, and distributed the commercial herbicide Roundup.

       22.     Monsanto is a multinational agricultural biotechnology corporation based in St.

Louis, Missouri. It is the world’s leading producer of glyphosate.

       23.     Defendants discovered the herbicidal properties in glyphosate during the 1970’s

and subsequently began to design, research, manufacture, sell, and distribute glyphosate based

“Roundup” as a broad-spectrum herbicide.

       24.     Glyphosate is the active ingredient in Roundup.

       25.     Glyphosate is a broad-spectrum herbicide used to kill weeds and grasses known to

compete with commercial crops grown around the globe.

       26.     Glyphosate is a “non-selective” herbicide, meaning it kills indiscriminately based

only on whether a given organism produces a specific enzyme, 5-enolpyruvylshikimic acid 3-

phosphate synthase, known as EPSP synthase.

       27.     Glyphosate inhibits the enzyme 5-enolpyruvylshikimic acid 3-phosphate synthase

that interferes with the shikimic pathway in plants, resulting in the accumulation of shikimic acid

in plants and tissue and ultimately plant death.

       28.     When sprayed as a liquid, plants absorb glyphosate directly through their leaves,

stems, and roots, and detectable quantities accumulate in the plant tissues.



                                                   5
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 6 of 37




           29.     Each year, approximately 250 million pounds of glyphosate are sprayed on crops,

commercial nurseries, suburban lawns, parks, and golf courses. This increase in use has been

driven largely by proliferation of genetically engineered crops, crops specifically tailored to resist

the activity of glyphosate.

           30.     Defendants are intimately involved in the development, design, manufacture,

marketing, sale, and/or distribution of genetically modified (“GMO”) crops, many of which are

marketed as being resistant to Roundup i.e., “Roundup Ready®.” As of 2009, Defendants were

the world’s leading producer of seeds designed to be Roundup Ready®. In 2010, an estimated 70%

of corn and cotton, and 90% of soybean fields in the United States contained Roundup Ready®

seeds.

           31.     The original Roundup, containing the active ingredient glyphosate, was introduced

in 1974. Today, glyphosate products are among the world’s most widely used herbicides.

Monsanto’s glyphosate products are registered in more than 130 countries and are approved for

weed control in more than 100 crops. No other herbicide active ingredient compares in terms of

number of approved uses. 1

           32.     For nearly 40 years, farmers across the globe have used Roundup, unaware of its

carcinogenic properties.

                       REGISTRATION OF HERBICIDES UNDER FEDERAL LAW

           33.      The manufacture, formulation and distribution of herbicides, such as Roundup, are

regulated under the Federal Insecticide, Fungicide and Rodenticide Act (“FIFRA”), 7. U.S.C.

§ 136 et seq. FIFRA requires that all pesticides be registered with the Environmental Protection




1
    Backgrounder, History of Monsanto’s Glyphosate Herbicides, June 2005.

                                                        6
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 7 of 37




Agency (“EPA) prior to their distribution, sale, or use, except as described by FIFRA 7 U.S.C.

136a(a).

       34.      The EPA requires as a part of the registration process, among other requirements,

a variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and other

potential non-target organisms, and other adverse effects on the environment. Registration by the

EPA, however, is not an assurance or finding of safety. The determination the EPA makes in

registering or re-registering a product is not that the product is “safe,” but rather that use of the

product in accordance with its label directions “will not generally cause unreasonable adverse

effects on the environment.” 7 U.S.C. § 136(a)(c)(5)(D).

       35.     FIFRA defines “unreasonable adverse effects on the environment” to mean “any

unreasonable risk to man or the environment, taking into account the economic, social, and

environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136 (bb). FIFRA thus

requires the EPA to make a risk/benefit analysis in determining whether a registration should be

granted or allowed to continue to be sold in commerce.

       36.     The EPA and the State of Colorado registered Roundup for distribution, sale, and

manufacture in the United States and the State of Colorado.

       37.     FIFRA generally requires that the registrant, Monsanto, conduct health and safety

testing or pesticide products. The government is not required, nor is it able, to perform the product

tests that are required of the manufacturer.

       38.      The evaluation of each pesticide product distributed, sold, or manufactured is

completed at the time the product is initially registered. The date necessary for registration of a

pesticide has changed over time. The EPA is now in the process of re-evaluating all pesticide

products through a Congressionally-mandated process called “re-registration.” 7 U.S.C. § 136a-1.



                                                 7
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 8 of 37




In order to reevaluate these pesticides, the EPA demands the completion of additional tests and the

submission of data for the EPA’s review and evaluation.

       39.       In the case of glyphosate and Roundup, the EPA had planned on releasing its

preliminary risk assessment- in relation to the registration process – no later than July 2015. The

EPA completed its review of glyphosate in early 2015, but delayed releasing the assessment

pending further review in light of the World Health Organization’s findings.

     MONSANTO’S FALSE REPRESENTATIONS REGARDING THE SAFETY OF
                            ROUNDUP ®

       40.       In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against

Monsanto based on its false and misleading advertising of Roundup products. Specifically, the

lawsuit challenged Monsanto’s general representations that its spray-on glyphosate-based

herbicides, including Roundup, were “safer than table salt” and “practically non-toxic” to

mammals, birds, and fish. Among the representations the NYAG found deceptive and misleading

about the human and environmental safety of Roundup are the following:

             a) Remember that environmentally friendly Roundup herbicide is biodegradable. It
                won’t build up in the soil so you can use Roundup with confidence along
                customers’ driveways, sidewalks, and fences…

             b) And remember that Roundup is biodegradable and won’t build up in the soil. That
                will give you the environmental confidence you need to use Roundup everywhere
                you’ve got a weed, brush, edging, or trimming problem.

             c) Roundup biodegrades into naturally occurring elements.

             d) Remember that versatile Roundup herbicide stays where you put it. That means
                there’s no washing or leaching to harm customers’ shrubs or other desirable
                vegetation.

             e) This non-residual herbicide will not wash or leach in the soil. It … stays where you
                apply it.

             f) You can apply Accord with “confidence because it will stay where you put it” it
                bonds tightly to soil particles, preventing leaching. Then, soon after application,
                soil microorganisms biodegrade Accord into natural products.

                                                  8
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 9 of 37




              g) Glyphosate is less toxic to rats than table salt following acute oral ingestion.

              h) Glyphosate’s safety margin is much greater than required. It has over a 1,000-fold
                 safety margin in food and over a 700-fold safety margin for workers who
                 manufacture it or use it.

              i) You can feel good about using herbicides by Monsanto. They carry a toxicity
                 category rating of ‘practically non-toxic’ as it pertains to mammals, birds, and fish.

              j) “Roundup can be used where kids and pets will play and breaks down into natural
                 material.” This ad depicts a person with his head in the ground and a pet dog
                 standing in the area which has been treated with Roundup. 2

        41.        On November 19, 1996, Monsanto entered into an Assurance of Discontinuance

with NYAG, in which Monsanto agreed, amount other things, “to cease and desist from publishing

or broadcasting any advertisements [in New York] that represent, directly, or by implication that:

              a.    its glyphosate-containing pesticide products or any component thereof are sage,
                   non-toxic, harmless or free from risk.

                                                             ***

              b. its glyphosate-containing pesticide products or any component thereof
                 manufactured, formulated, distributed, or sold by Monsanto are biodegradable.

                                                             ***

              c. its glyphosate-containing pesticide products or any component thereof stay where
                 they are applied under all circumstances and will not move through the environment
                 by any means.

                                                             ***

              d. its glyphosate-containing pesticide products or any component thereof are “good”
                 for the environment or are “known for their environmental characteristics”

                                                             ***

              e. glyphosate-containing pesticide products or any component thereof are safer or less
                 toxic than common consumer products other than herbicides;

                                                             ***

2
 Attorney General of the State of New York, In the Matter of Monsanto Company, Assurance of Discontinuance
Pursuant to Executive Law § 63(15) (Nov. 1996).


                                                      9
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 10 of 37




              f. its glyphosate- containing products or any component thereof might be classified
                 as “practically non-toxic.”

        42.       Monsanto did not alter its advertising in the same manner in any state other than

New York, and on information and belief still has not done so today.

        43.      In 2009, France’s highest court ruled that Monsanto had not told the truth about

Safety of Roundup. The French court affirmed an earlier judgment that Monsanto had falsely

advertised its herbicide Roundup as “biodegradable” and that it “left the soil clean.” 3

                         EVIDENCE OF CARCINOGENICITY IN ROUNDUP

        44.       As early as the 1980’s Monsanto was aware of glyphosate’s carcinogenic

properties.

        45.      On March 4, 1985, a group of the Environmental Protection Agency’s (“EPA”)

Toxicology Branch published a memorandum classifying glyphosate as a Category C oncogene. 4

Category C oncogenes are possible human carcinogens with limited evidence of carcinogenicity.

        46.       In 1986, the EPA issued a Registration Standard for glyphosate (NTIS PB87-

103214). The Registration standard required additional phytotoxicity, environmental fate,

toxicology, product chemistry, and residue chemistry studies. All of the data required was
                                            5
submitted and reviewed and/or waived.

        47.      In October 1991 the EPA published a Memorandum entitled “Second Peer Review

of Glyphosate.” The memorandum changed glyphosate’s classification to Group E (evidence of




3
  Monsanto Guilty in ‘False Ad’ Row, BBC, Oct. 15, 2009, available at
http://news.bbc.co.uk/2/hi/europe/8308903.stm.
4
  Consensus Review of Glyphosate, Casewell No. 661A. March 4, 1985 United States Environmental Protection
Agency.
5
  http://www.epa.gov/oppsrrd1/reregistration/REDs/factsheets/0178fact.pdf

                                                     10
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 11 of 37




non-carcinogenicity for humans). Two peer review committee members did not concur with the

conclusions of the committee and one member refused to sign. 6

        48.     In addition to the toxicity of the active molecule, many studies support the

hypothesis that glyphosate formulations found in Defendants’ Roundup products are more

dangerous and toxic than glyphosate alone. 7 As early as 1991, evidence existed demonstrating

that glyphosate formulations were significantly more toxic than glyphosate alone. 8

        49.     In 2002, Julie Marc published a study entitled “Pesticide Roundup Provokes Cell

Division Dysfunction at the Level of CDK1/Cyclin B Activation.”

        50.     The study found that the Defendants’ Roundup caused delays in the cell cycles of

sea urchins, while the same concentrations of glyphosate alone proved ineffective and did not alter

cell cycles.

        51.     In 2004, Julie Marc published a study entitled “Glyphosate-based pesticides affect

cell cycle regulation.” The study demonstrated a molecular link between glyphosate-based

products and cell cycle dysregulation.

        52.     The study noted that “cell-cycle dysregulation is a hallmark of tumor cells and

human cancer. Failure in the cell-cycle checkpoints leads to genomic instability and subsequent

development of cancers from the initial affected cell.” Further, “[s]ince cell cycle disorders such

as a cancer result from dysfunction of unique cell, it was of interest to evaluate the threshold dose

of glyphosate affecting cells.” 9




6
  Second Peer Review of Glyphosate, CAS No. 1071-83-6. October 30, 1991. United States Environmental
Protection Agency.
7
  Martinez et al. 2007; Benachour 2009; Gasnier et al. 2010; Peixoto 2005; Marc 2004
8
  Martinez et al 1991
9
  (Molinari, 2000; Stewart et al., 2003)

                                                     11
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 12 of 37




         53.   In 2005, Francisco Peixoto published a study showing that Roundup’s effects on

rat liver mitochondria are much more toxic and harmful than the same concentrations of glyphosate

alone.

         54.   The Peixoto study suggested that the harmful effects of Roundup on mitochondrial

bioenergetics could not be exclusively attributed to glyphosate and could be the result of other

chemicals, name the surfactant POEA, or alternatively due to the possible synergy between

glyphosate and Roundup formulation products.

         55.   In 2009, Nora Benachour and Gilles-Eric Seralini published a study examining the

effects of Roundup and glyphosate on human umbilical, embryonic, and placental cells.

         56.   The study used dilution levels of Roundup and glyphosate far below agricultural

recommendations, corresponding with low levels of residues in food. The study concluded that

supposed “inert” ingredients, and possibly POEA, change human cell permeability and amplify

toxicity of glyphosate alone. The study further suggested that determinations of glyphosate toxicity

should take into account the presence of adjuvants, or those chemicals used in the formulation of

the complete pesticide. The study confirmed that the adjuvants in Roundup are not inert and that

Roundup is always more toxic than its active ingredient glyphosate.

         57.   The results of these studies were confirmed in recently published peer-reviewed

studies and were at all times available and/or known to Defendants.

         58.   Defendants knew or should have known that Roundup is more toxic than

glyphosate alone and that safety studies on Roundup, Roundup’s adjuvants and “inert” ingredients,

and/or the surfactant POEA were necessary to protect Plaintiff from Roundup.

         59.   Defendants knew or should have known that tests limited to Roundup’s active

ingredient glyphosate were insufficient to prove the safety of Roundup.



                                                12
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 13 of 37




       60.       Defendants failed to appropriately and adequately test Roundup, Roundup’s

adjuvants and “inert” ingredients, and/or the surfactant POEA to protect Plaintiff from Roundup.

       61.       Rather than performing appropriate tests, Defendants relied upon flawed industry-

supported studies designed to protect Defendants’ economic interests rather than Plaintiff and the

consuming public.

       62.       Despite their knowledge that Roundup was considerably more dangerous than

glyphosate alone, Defendants continued to promote Roundup as safe.

                            IARC CLASSIFICATION OF GLYPHOSATE

       63.       The International Agency for Research on Cancer (“IARC”) is the specialized

intergovernmental cancer agency the World Health Organization (“WHO”) of the United Nations

tasked with conducting and coordinating research into the causes of cancer.

       64.       An IARC Advisory Group to Recommend Priorities for IARC Monographs during

2015-2019 met in April 2014. Though nominations for the review were solicited, a substance must

meet two criteria to be eligible for review by the IARC Monographs: there must already by some

evidence of carcinogenicity of the substance, and there must be evidence that humans are exposed

to the substance.

       65.       IARC set glyphosate for review in 2015-2016. IARC uses five criteria for

determining priority in reviewing chemicals. The substance must have potential for direct impact

on public health; scientific literature to support suspicion of carcinogenicity; evidence of

significant human exposure; high public interest and/or potential to bring clarity to a controversial

area and/or reduce public anxiety or concern; related agents similar to one given high priority by

the above considerations. Data reviewed is sourced preferably from publicly accessible, peer-

reviewed data.



                                                 13
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 14 of 37




       66.     On March 24, 2015, after its cumulative review of human, animal, and DNA studies

for more than one (1) year, many of which have been in Defendants’ possession since as early as

1985, the IARC’s working group published its conclusion that the glyphosate contained in

Defendants’ Roundup herbicide, is a Class 2A “probable carcinogen” as demonstrated by the

mechanistic evidence of carcinogenicity in humans and sufficient evidence of carcinogenicity in

animals.

       67.      The IARC’s full Monograph was published on July 29, 2015 and established

glyphosate as a class 2A probable carcinogen to humans. According to the authors, glyphosate

demonstrated sufficient mechanistic evidence (genotoxicity and oxidative stress) to warrant a 2A

classification based on evidence of carcinogenicity in humans and animals.

       68.     The IARC Working Group found an increased risk between exposure to glyphosate

and non-Hodgkin’s lymphoma (“NHL”) and several subtypes of NHL, and the increased risk

continued after adjustment for other pesticides.

       69.     The IARC also found that glyphosate caused DNA and chromosomal damage in

human cells.

                  EARLIER EVIDENCE OF GLYPHOSATE’S DANGER

       70.     Despite the new classification by the IARC, Defendants have had ample evidence

of glyphosate and Roundup’s genotoxic properties for decades.

       71.      Genotoxicity refers to chemical agents that are capable of damaging the DNA

within a cell through genetic mutations, which is a process that is believed to lead to cancer.

       72.     In 1997, Chris Clements published “Genotoxicity of select herbicides in Rana

catesbeiana tadpoles using the alkaline single-cell gel DNA electrophoresis (comet) assay.”




                                                   14
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 15 of 37




       73.     The study found that tadpoles exposed to Roundup showed significant DNA

damage when compared with unexposed control animals.

       74.     Both human and animal studies have shown that glyphosate and glyphosate-based

formulations such as Roundup can induce oxidative stress.

       75.     Oxidative stress and associated chronic inflammation are believed to be involved

in carcinogenesis.

       76.     The IARC Monograph notes that “[s]trong evidence exists that glyphosate, AMPA

and glyphosate-based formulations can induce oxidative stress.”

       77.     In 2006 Cesar Paz-y-Miño published a study examining DNA damages in human

subjects exposed to glyphosate.

       78.     The study produced evidence of chromosomal damage in blood cells showing

significantly greater damage after exposure to glyphosate than before in the same individuals,

suggesting that the glyphosate formulation used during aerial spraying had a genotoxic effect on

exposed individuals.

       79.     The IARC Monograph reflects the volume of evidence of glyphosate pesticides’

genotoxicity noting “[t]he evidence of genotoxicity caused by glyphosate-based formulations in

strong.”

       80.     Despite knowledge to the contrary, Defendants maintain that there is no evidence

that Roundup is genotoxic, that regulatory authorities and independent experts are in agreement

that Roundup is not genotoxic, and that there is no evidence that Roundup is genotoxic.

       81.     In addition to glyphosate and Roundup’s genotoxic properties, Defendants have

long been aware of glyphosate’s carcinogenic properties.




                                               15
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 16 of 37




       82.     Glyphosate and Roundup in particular have long been associated with

carcinogenicity and the development of numerous forms of cancer, including, but not limited to,

non-Hodgkin’s lymphoma, Hodgkin’s lymphoma, multiple myeloma, and soft tissue sarcoma.

       83.     Defendants have known of this association since the early to mid-1980s and

numerous human and animal studies have evidenced the carcinogenicity of glyphosate and/or

Roundup.

       84.     In 1985 the EPA studied the effects of glyphosate in mice, finding a dose related

response in male mice linked to renal tubal adenomas, a rare tumor. The study concluded that

glyphosate was oncogenic.

       85.     In 2003 Lennart Hardell and Mikael Eriksson published the results of two case

controlled studies on pesticides as a risk factor for NHL and hairy cell leukemia.

       86.     The study concluded that glyphosate had the most significant relationship to NHL

among all herbicides studied with an increased odds ratio of 3.11.

       87.     In 2003 AJ De Roos published a study examining the pooled data of mid-western

farmers, examining pesticides and herbicides as risk factors for NHL.

       88.     The study, which controlled for potential confounders, found a relationship

between increased NHL incidence and glyphosate.

       89.     In 2008 Mikael Eriksson published a study a population based case-control study

of exposure to various pesticides as a risk factor for NHL.

       90.     This strengthened previous associations between glyphosate and NHL.

       91.     In spite of this knowledge, Defendants continued to issue broad and sweeping

statements suggesting that Roundup was, and is, safer than ordinary household items such as table




                                                16
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 17 of 37




salt, despite a lack of scientific support for the accuracy and validity of these statements and, in

fact, voluminous evidence to the contrary.

       92.     Upon information and belief, these statements and representations have been made

with the intent of inducing Plaintiff, the agricultural community, and the public at large to

purchase, and increase the use of, Defendants’ Roundup for Defendants’ pecuniary gain, and in

fact did induce Plaintiff to use Roundup.

       93.     Defendants made these statements with complete disregard and reckless

indifference to the safety of Plaintiff and the general public.

       94.     Notwithstanding Defendants’ representations, scientific evidence has established a

clear association between glyphosate and genotoxicity, inflammation, and an increased risk of

many cancers, including, but not limited to, NHL, Multiple Myeloma, and soft tissue sarcoma.

       95.     Defendants knew or should have known that glyphosate is associated with an

increased risk of developing cancer, including, but not limited to, NHL, Multiple Myeloma, and

soft tissue sarcomas.

       96.     Defendants failed to appropriately and adequately inform and warn Plaintiff on the

serious and dangerous risks associated with the use of and exposure to glyphosate and/or Roundup,

including, but not limited to, the risk of developing NHL, as well as other severe and personal

injuries, which are permanent and/or long-lasting in nature, cause significant physical pain and

mental anguish, diminished enjoyment of life, and the need for medical treatment, monitoring

and/or medications.

       97.     Despite the IARC’s classification of glyphosate as a class 2A probable carcinogen,

Defendants continue to maintain that glyphosate and/or Roundup is safe, non-carcinogenic, non-




                                                  17
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 18 of 37




genotoxic, and falsely warrant to users and the general public that independent experts and

regulatory agencies agree that there is no evidence of carcinogenicity in glyphosate and Roundup.

        98.     Defendants have claimed and continue to claim that Roundup is safe, non-

carcinogenic, and non-genotoxic.

        99.     Monsanto claims on its website that “[r]egulatory authorities and independent

experts around the world have reviewed numerous long-term/carcinogenicity and genotoxicity

studies and agree that there is no evidence that glyphosate, the active ingredient in Roundup brand

herbicides and other glyphosate-based herbicides, causes cancer, even at very high doses, and that

it is not genotoxic.” 10

        100.    Ironically, the primary source for this statement is a 1986 report by the WHO, the

same organization that now considers glyphosate to be a probable carcinogen.

        101. Glyphosate, and Defendants’ Roundup products in particular, have long been

associated with serious side effects and many regulatory agencies around the globe have banned

or are currently banning the use of glyphosate herbicide products.

        102. Defendants’ statements proclaiming the safety of Roundup and disregarding its

dangers misled Plaintiff.

        103. Despite Defendants’ knowledge that Roundup was associated with an elevated risk

of developing cancer, Defendants’ promotional campaigns focused on Roundup’s purported

“safety profile.”

        104. Defendants’ failure to adequately warn Plaintiff resulted in (1) Plaintiff using and

being exposed to glyphosate instead of using another acceptable and safe method of controlling




10
  Backgrounder- Glyphosate: No Evidence of Carcinogenicity. Updated November 2014 (downloaded August 15,
2019 from https://monsanto.com/app/uploads/2017/06/no-evidence-of-carcinogenicity.pdf ).

                                                   18
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 19 of 37




unwanted weeds and pests; and (2) scientists and physicians failing to warn and instruct consumers

about the risk of cancer, including NHL, and other injuries associated with Roundup exposure.

       105. Defendants failed to seek modification of the labeling of Roundup to include relevant

information regarding the risks and dangers associated with Roundup exposure.

       106. The failure of Defendants to appropriately warn and inform the EPA has resulted in

inadequate warnings in safety information presented directly to users and consumers.

       107. The failure of Defendants to appropriately warn and inform the EPA has resulted in

the absence of warnings or caution statements that are adequate to protect health and the

environment.

       108. The failure of Defendants to appropriately warn and inform the EPA has resulted in

the directions for use that are not adequate to protect health and the environment.

       109. As a direct and proximate result of the foregoing acts and omissions, Plaintiffs seek

compensatory damages arising out of Plaintiff Connie Lamdin’s use of, and exposure to, Roundup

which caused or was a substantial contributing factor in causing her to suffer from cancer,

specifically NHL, and Plaintiffs have suffered and will continue to suffer severe and personal

injuries which are permanent and lasting in nature, physical pain and mental anguish, including

diminished enjoyment of life.

       110. By reasons of the foregoing, Plaintiffs are severely and permanently injured.

       111. By reason of the foregoing acts and omissions, Plaintiffs have endured and, in some

categories continues to suffer, emotional and mental anguish, medical expenses, and other

economic and non-economic damages, as a result of the actions and inactions of the Defendants.




                                                19
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 20 of 37




                           PLAINTIFF’S EXPOSURE TO ROUNDUP

        112.    Plaintiff Connie Lamdin used Roundup and/or other Monsanto glyphosate-containing

products beginning in or around 1985 while for the purpose of maintaining properties on which she

owned and resided in the States of Virginia and California, and where she currently resides in El

Paso County, Colorado.

        113.    Plaintiff Connie Lamdin sprayed Roundup and/or other Monsanto glyphosate-

containing products on a regular basis for approximately thirty-two years, until in or around 2017.

Plaintiff Connie Lamdin followed all safety and precautionary warnings she was provided during

the course of her use of Roundup.

        114.    Plaintiff Connie Lamdin was subsequently diagnosed with NHL, specifically

Waldenstrom’s macroglobulinemia on or after August 17, 2017.

        115.    As a result of her injury, Plaintiff Connie Lamdin has incurred significant economic

and non-economic damages.

            EQUITABLE TOLLING OF APPLICABLE STATUTE OF LIMITATIONS

        116.    Plaintiffs incorporate by reference all prior paragraphs of this Complaint as if fully

set forth herein.

        117.     The running of any statute of limitations has been tolled by reason of the

Defendants’ fraudulent concealment under C.R.S. 13-80-101(1)(c) (2009) and/or the laws of the

State of Missouri. Defendants, through their affirmative misrepresentations and omissions,

actively concealed from Plaintiffs the true risks associated with Roundup and glyphosate. Indeed,

even as of October 2015, Defendants continued to represent to the public that “Scientists are in

agreement that there is no evidence glyphosate causes cancer.” (emphasis added) 11


11
  Backgrounder – Glyphosate: No Evidence of Carcinogenicity. Updated November 2014. (downloaded October 9,
2015).

                                                    20
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 21 of 37




        118.    As of August 2019 Defendants continue to represent to the public that “Regulatory

authorities and independent experts around the world have reviewed numerous long-

term/carcinogenicity and genotoxicity studies and agree that there is no evidence that glyphosate,

the active ingredient in Roundup ® brand herbicides and other glyphosate-based herbicides, causes

cancer, even at very high doses, and that it is not genotoxic.” (emphasis added) 12

        119.    As a result of Defendants’ actions, Plaintiffs were unaware, and could not

reasonably know or have learned through reasonable diligence, that Roundup and/or glyphosate

and POEA contact exposed Plaintiff Connie Lamdin to the risks alleged herein and that those risks

were the direct and proximate result of Defendants’ acts and omissions until in or around August

2019, when Plaintiff first learned that her NHL may have been caused by her exposure to Roundup.

        120.    Furthermore, Defendants are estopped from relying on any statute of limitation

because of their fraudulent concealment of the true character, quality, and nature of Roundup.

Defendants were under a duty to disclose the true character, quality, and nature of Roundup

because this was non-public information over which Defendants had and continue to have

exclusive control, and because Defendants knew that this information was not available to

Plaintiffs or to distributors of Roundup. In addition, Defendants are estopped from relying on any

statute of limitations because of their intentional concealment of these facts.

        121.    Plaintiffs had no knowledge that Defendants were engaged in the wrongdoing

alleged herein. Because of the fraudulent acts of concealment and wrongdoing by Defendants,

Plaintiffs could not have reasonably discovered the wrongdoing at any time prior. Also, the

economics of this fraud should be considered. Defendants had the ability to and did spend

enormous amounts of money in furtherance of their purpose of marketing, promoting, and/or


12
  Backgrounder- Glyphosate: No Evidence of Carcinogenicity. Updated November 2014 (downloaded August 15,
2019 from https://monsanto.com/app/uploads/2017/06/no-evidence-of-carcinogenicity.pdf ).

                                                   21
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 22 of 37




distributing a profitable herbicide, notwithstanding the known or reasonable known risks. Plaintiffs

and medical professionals could not have afforded and could not have possibly conducted studies

to determine the nature, extent, and identity of related health risks, and were forced to rely on only

the Defendants’ representations. Accordingly, Defendants are precluded by the discovery rule

and/or the doctrine of fraudulent concealment from relying upon any statute of limitations.

                                     FIRST CAUSE OF ACTION
                                         (NEGLIGENCE)

        122.    Plaintiffs repeat, reiterate, and re-allege each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

as if more fully set forth herein.

        123.    Defendants had a duty to exercise reasonable care in the designing, researching,

testing, manufacturing, marketing, supplying, promoting, packaging, sale, and/or distribution of

Roundup into the stream of commerce, including a duty to assure that the product would not cause

users to suffer unreasonable, dangerous side effects.

        124.    Defendants failed to exercise ordinary care in the designing, researching, testing,

manufacturing, marketing, supplying, promoting, packaging, sale, testing, quality assurance,

quality control, and/or distribution of Roundup into interstate commerce in that Defendants knew

or should have known that using Roundup created a high risk of unreasonable, dangerous side

effects, including, but not limited to, the development of NHL, as well as other severe and personal

injuries which are permanent and lasting in nature, physical pain and mental anguish, including

diminished enjoyment of life, as well as need for lifelong medical treatment, monitoring, and/or

medications.

        125.    The negligence by the Defendants, and their agents, servants, and/or employees,

included by was not limited to the following acts and/or omissions:


                                                 22
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 23 of 37




         a. Manufacturing, producing, promoting, formulating, creating, and/or designing
            Roundup without thoroughly testing it;

         b. Failing to test Roundup and/or failing to adequately, sufficiently, and properly test
            Roundup;

         c. Not conducting sufficient testing programs to determine whether or not Roundup
            was safe for use; in that Defendants herein knew or should have known that
            Roundup was unsafe and unfit for use by reasons of the dangers to its users;

         d. Not conducting sufficient testing programs and studies to determine Roundup’s
            carcinogenic properties even after Defendants had knowledge that Roundup is, was,
            or could be carcinogenic;

         e. Failing to conduct sufficient testing programs to determine the safety of “inert”
            ingredients and/or adjuvants contained within Roundup, and the propensity of these
            ingredients to render Roundup toxic, increase the toxicity of Roundup, whether
            these ingredients are carcinogenic, magnify the carcinogenic properties of
            Roundup, and whether or not “inert” ingredients and/or adjuvants were safe for use;

         f. Negligently failing to adequately and correctly warn Plaintiffs, the public, the
            medical and agricultural professions, and the EPA of the dangers of Roundup;

         g. Negligently failing to petition the EPA to strength the warnings associated with
            Roundup;

         h. Failing to provide adequate cautions and warnings to protect the health of users,
            handlers, applicators, and persons who would reasonably and foreseeably come into
            contact with Roundup;

         i. Negligently marketing, advertising, and recommending the use of Roundup without
            sufficient knowledge as to its dangerous propensities;

         j. Negligently representing that Roundup was safe for use for its intended purpose,
            and/or that Roundup was safer than ordinary and common items such as table salt,
            when, in fact, it was unsafe;

         k. Negligently representing that Roundup had equivalent safety and efficacy as other
            forms of herbicides;

         l. Negligently designing Roundup in a manner which was dangerous to its users;

         m. Negligently manufacturing Roundup in a manner which was dangerous to its users;

         n. Negligently producing Roundup in a manner which was dangerous to its users;

         o. Negligently formulating Roundup in a manner which was dangerous to its users;


                                             23
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 24 of 37




           p. Concealing information from Plaintiffs while knowing that Roundup was unsafe,
              dangerous, and/or non-conforming with EPA regulations;

           q. Improperly concealing and/or misrepresenting information from Plaintiffs,
              scientific and medical professionals, and/or the EPA, concerning the severity risks
              and dangers of Roundup compared to other forms of herbicides; and

           r. Negligently selling Roundup with a false and misleading label.

       126.   Defendants under-reported, underestimated, and downplayed the serious dangers

of Roundup.

       127.   Defendants negligently and deceptively compared the safety risks and/or dangers

of Roundup with common everyday foods such as table salt, and with other forms of herbicides.

       128.    Defendants were negligent and/or violated Missouri and Colorado law in the

designing, researching, supplying, manufacturing, promoting, packaging, distributing, testing,

advertising, warning, marketing, and selling of Roundup in that they:

           a. Failed to use ordinary care in designing and manufacturing Roundup so as to avoid
              the aforementioned risks to individuals when Roundup was used as an herbicide;

           b. Failed to accompany their product with proper and/or accurate warnings regarding
              all possible adverse side effects associated with the use of Roundup;

           c. Failed to accompany their product with proper warnings regarding all possible
              adverse side effects concerning the failure and/or malfunction of Roundup;

           d. Failed to accompany their product with accurate warnings regarding the risks of all
              possible adverse side effects concerning Roundup;

           e. Failed to warn Plaintiffs of the severity and duration of such adverse effects, as the
              warnings given did not accurately reflect the symptoms, or severity of the side
              effects including, but not limited to, the development of NHL;

           f. Failed to conduct adequate testing, clinical testing, and post-marketing surveillance
              to determine the safety of Roundup;

           g. Failed to conduct adequate testing, clinical testing, and post-marketing surveillance
              to determine the safety of Roundup’s “inert” ingredients and/or adjuvants;

           h. Negligently misrepresented the evidence of Roundup’s genotoxicity and
              carcinogenicity; and


                                                24
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 25 of 37




             i. Were otherwise careless and/or negligent.

          129.   Despite the fact that Defendants knew or should have known that Roundup caused,

or could cause, unreasonably dangerous side effects, Defendants continued and continue to market,

manufacture, distribute, and/or sell Roundup to businesses, governmental entities, and consumers,

including Plaintiffs.

          130.   Defendants knew or should have known that consumers such as Plaintiffs would

foreseeably suffer injury as a result of Defendants’ failure to exercise ordinary care, as set forth

above.

          131.   Defendants’ violations of law and/or negligence were the proximate cause of

Plaintiffs’ injuries, harm and economic loss, which Plaintiffs suffered and/ or will continue to

suffer.

          132.   As a result of the foregoing acts and omissions, Plaintiff Connie Lamdin suffered

from serious and dangerous side effects including, but not limited to, NHL, as well as other severe

and personal injuries which are permanent and lasting in nature, physical pain and mental anguish,

diminished enjoyment of life, and financial expenses for hospitalization and medical care. Further,

Plaintiff Connie Lamdin suffered life-threatening NHL, and severe personal injuries, which are

permanent and lasting in nature, physical pain and mental anguish, including diminished

enjoyment of life.

          133.   WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in

Plaintiffs’ favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiffs

demand a jury trial on all issues contained herein.




                                                 25
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 26 of 37




                             SECOND CAUSE OF ACTION
                   (STRICT PRODUCTS LIABILITY – DESIGN DEFECT)

        134.    Plaintiffs repeat, reiterate and re-allege each and every allegation of this Complaint

contained in each of the foregoing paragraphs inclusive, with the same force and effect as if more

fully set forth herein.

        135.    At all times herein mentioned, the Defendants designed, researched, manufactured,

tested, advertised, promoted, sold, distributed, and/or have acquired the Defendants who have

designed, researched, tested, advertised, promoted, marketed, sold, and distributed Roundup as

hereinabove described that was used by the Plaintiff.

        136.    Defendants’ Roundup was expected to and did reach the usual consumers, handlers,

and persons coming into contact with said product without substantial change in the condition in

which it was produced, manufactured, sold, distributed, and marketed by the Defendants.

        137.    At those times, Roundup was in an unsafe, defective, and inherently dangerous

condition, which was dangerous to users, and in particular, Plaintiffs herein.

        138.    The Roundup designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendants was defective in design or formulation in that, when

it left the hands of the manufacturer and/or suppliers, the foreseeable risks exceeded the benefits

associated with the design or formulation of Roundup.

        139.    The Roundup designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendants was defective in design and/or formulation, in that,

when it left the hands of the Defendant manufacturers and/or suppliers, it was unreasonably

dangerous, unreasonably dangerous in normal use, and it was more dangerous than an ordinary

consumer would expect.




                                                 26
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 27 of 37




       140.     At all times herein mentioned, Roundup was in a defective condition and unsafe,

and Defendants knew or had reason to know that said product was defective and unsafe, especially

when used in the form and manner as provided by the Defendants. In particular, Defendants’

Roundup was defective in the following ways.

             a. When placed in the stream of commerce, Defendants’ Roundup products were
                defective in design and formulation and, consequently, dangerous to an extent
                beyond that which an ordinary consumer would anticipate.

             b. When placed in the stream of commerce, Defendants’ Roundup products were
                unreasonably dangerous in that they were hazardous and posed a grave risk of
                cancer and other serious illnesses when used in a reasonably anticipated manner.

             c. When placed in the stream of commerce, Defendants’ Roundup products contained
                unreasonably dangerous design defects and were not reasonably safe when used in
                reasonably anticipated manner.

             d. Defendants did not sufficiently test, investigate, or study its Roundup products.

             e. Exposure to Roundup presents a risk of harmful side effects that outweigh any
                potential utility stemming from the use of the herbicide.

             f. Defendants knew or should have known at the time of marketing its Roundup
                products that exposure to Roundup and could result in cancer and other severe
                illnesses and injuries.

             g. Defendants did not conduct adequate post-marketing surveillance of its Roundup
                products.

       141.      Defendants knew, or should have known, that at all times herein mentioned its

Roundup was in a defective condition, and was and is inherently dangerous and unsafe.

       142.     Plaintiff Connie Lamdin was exposed to Defendants’ Roundup as described above,

without knowledge of Roundup’s dangerous characteristics.

       143.      At the time of Plaintiff Connie Lamdin’s use of and exposure to Roundup,

Roundup was being used for the purposes and in a manner normally intended, as a broad-spectrum

herbicide.




                                                 27
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 28 of 37




        144.    Defendants with this knowledge voluntarily designed its Roundup with a dangerous

condition for use by the public, and Plaintiffs in particular.

        145.    Defendants had a duty to create a product that was not unreasonably dangerous for

its normal, intended use.

        146.    Defendants created a product that was and is unreasonably dangerous for its normal,

intended use.

        147.    Defendants marketed and promoted their Roundup product in such a manner so as

to make it inherently defective, as the product downplayed the suspected, probable, and established

health risks inherent with its normal, intended use.

        148.    The Roundup product designed, researched, manufactured, tested, advertised,

promoted, marketed, sold, and distributed by Defendants was manufactured defectively in that

Roundup left the hands of Defendants in a defective condition and was unreasonably dangerous to

its intended users.

        149.    The Roundup designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendants reached their intended users in the same defective

and unreasonably dangerous condition in which the Defendants’ Roundup was manufactured.

        150.    Defendants designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed a defective product, which created an unreasonable risk to the

health of consumers and to Plaintiffs in particular, and Defendants are therefore strictly liable for

the injuries sustained by Plaintiffs.

        151.    Plaintiffs could not, by the exercise of reasonable care, have discovered Roundup’s

defects herein mentioned or perceived its danger.




                                                  28
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 29 of 37




        152.    By reason of the foregoing, Defendants have become strictly liable to Plaintiffs for

the manufacturing, marketing, promoting, distribution, and selling of a defective product,

Roundup.

        153.    Defendants’ defective design, of Roundup amounts to willful, wanton, and/or

reckless conduct by the Defendants.

        154.    Defects in Defendants’ Roundup were the cause or a substantial factor in causing

Plaintiffs’ injuries.

        155.    As a result of the foregoing acts and omissions, Plaintiff Connie Lamdin developed

NHL, and suffered severe and personal injuries, which are permanent and lasting in nature,

physical pain and mental anguish, including diminished enjoyment of life, and financial expenses

for hospitalization and medical care.

        156.    WHEREFORE, Plaintiffs respectfully requests that this Court enter a judgment in

their favor for compensatory and punitive damages, together with interest, costs herein incurred,

attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiffs demand

a jury trial on all issues contained herein.

                                   THIRD CAUSE OF ACTION
                        (STRICT PRODUCTS LIABILITY – FAILURE TO WARN)

        157.    Plaintiffs repeat, reiterate and re-allege each and every allegation of this Complaint

contained in each of the foregoing paragraphs inclusive, with the same force and effect as if more

fully set forth herein.

        158.    Defendants have engaged in the business of selling, testing, distributing, supplying,

manufacturing, marketing, and/or promoting Roundup, and through that conduct have knowingly

and intentionally placed Roundup into the stream of commerce with full knowledge that it reaches

users such as Plaintiffs who are exposed to it through ordinary and reasonably foreseeable uses.


                                                 29
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 30 of 37




       159.    Defendants did in fact sell, distribute, supply, manufacture, and/or promote

Roundup to Plaintiffs. Additionally, Defendants expected the Roundup that they were selling,

distributing, supplying, manufacturing, and/or promoting to reach – and Roundup did in fact reach

– end consumers and users, including Plaintiffs, without any substantial change in the condition

of the product from when it was initially distributed by Defendants.

       160.    At the time of manufacture, Defendants could have provided the warnings or

instructions regarding the full and complete risks of Roundup and glyphosate-containing products

because it knew or should have known the unreasonable risks of harm associated with the use of

and/or exposure to such products.

       161.    At all times herein mentioned, the aforesaid product was defective and unsafe in

manufacture such that it was unreasonably dangerous to the user, and was so at the time it was

distributed by Defendants and at the time Plaintiffs were exposed to and/or ingested the product.

The defective condition of Roundup was due in part to the fact that it was not accompanied by

proper warnings regarding its carcinogenic qualities and possible side effects, including, but not

limited to, developing NHL as a result of exposure and use.

       162.    Roundup did not contain a warning or caution statement, which was necessary and,

if complied with, was adequate to protect health those exposed, in violation of 7 U.S.

§136j(a)(1)(E).

       163.    Defendants’ failure to include a warning or caution statement which was necessary

and, if complied with, was adequate to protect the health of those exposed violated 7 U.S.

§136j(a)(1)(E) as well as the laws of the State of Colorado.

       164.    Defendants could have amended the label of Roundup to provide additional

warnings.



                                                30
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 31 of 37




       165.    This defect caused serious injury to Plaintiff Connie Lamdin, who used Roundup

in its intended and foreseeable manner.

       166.    At all times herein mentioned, Defendants had a duty to properly design,

manufacture, compound, test, inspect, package, label, distribute, market, examine, maintain,

supply, provide proper warnings, and take such steps to assure that the product did not cause users

to suffer from unreasonable and dangerous side effects.

       167.    Defendants labeled, distributed, and promoted the aforesaid product such that it was

dangerous and unsafe for the use and purpose for which it was intended.

       168.    Defendants failed to warn of the nature and scope of the side effects associated with

Roundup, namely its carcinogenic properties and its propensity to cause or serve as a substantial

contributing factor in the development of NHL.

       169.    Defendants were aware of the probable consequences of the aforesaid conduct.

Despite the fact that Defendants knew or should have known that Roundup causes serious injuries,

Defendants failed to exercise reasonable care to warn of the dangerous carcinogenic properties and

side effect of developing NHL from Roundup exposure, even though these properties and side

effect were known or reasonably scientifically knowable at the time of distribution. Defendants

willfully and deliberately failed to avoid the consequences associated with their failure to warn,

and in doing so, Defendants acted with a conscious disregard for the safety of Plaintiffs.

       170.    At the time of exposure, Plaintiff Connie Lamdin could not have reasonably

discovered any defect in Roundup prior through the exercise of reasonable care.

       171.    Defendants, as the manufacturers and/or distributors of the subject product, are held

to the level of knowledge of an expert in the field.




                                                 31
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 32 of 37




       172.    Plaintiffs reasonably relied upon the skill, superior knowledge, and judgment of

Defendants.

       173.    Had Defendants properly disclosed the risks associated with Roundup, Plaintiffs

would have avoided the risk of NHL by not using Roundup.

       174.    The information that Defendants did provide or communicate failed to contain

adequate warnings and precautions that would have enabled Plaintiffs, and similarly situated

individuals, to utilize the product safely and with adequate protection. Instead, Defendants

disseminated information that was inaccurate, false, and misleading and which failed to

communicate accurately or adequately the comparative severity, duration and extent of the risk of

injuries associated with use of and/or exposure to Roundup and glyphosate; continued to promote

the efficacy of Roundup, even after it knew or should have known the unreasonable risks from use

or exposure; and concealed, downplayed, or otherwise suppressed, through aggressive marketing

and promotion, any information or research about the risks and dangers of exposure to Roundup

and glyphosate.

       175.    To this day, Defendants have failed to adequately warn of the true risks of

Plaintiffs’ injuries associated with the use of and exposure to Roundup.

       176.    As a result of their inadequate warnings, Defendants’ Roundup products were

defective and unreasonably dangerous when they left the possession and/or control of Defendants,

were distributed by Defendants, and used by Plaintiffs.

       177.    As a direct and proximate result of Defendants’ actions as alleged herein, and in

such other ways to be later shown, the subject product caused Plaintiffs to sustain injuries as herein

alleged.




                                                 32
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 33 of 37




        178.    WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in

Plaintiffs’ favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiffs

demand a jury trial on all issues contained herein.

                               FOURTH CAUSE OF ACTION
                           (BREACH OF IMPLED WARRANTIES)

        179.    Plaintiffs repeat, reiterate and re-allege each and every allegation of this Complaint

contained in each of the foregoing paragraphs inclusive, with the same force and effect as if more

fully set forth herein.

        180.    At all times herein mentioned, the Defendants manufactured, distributed,

compounded, portrayed, distributed, recommended, merchandized, advertised, promoted, and sold

Roundup and/or have recently acquired the Defendants who have manufactured, compounded,

portrayed, distributed, recommended, merchandized, advertised, promoted, and sold Roundup, as

a broad-spectrum herbicide. These actions were under the ultimate control and supervision of

Defendants.

        181.      At the time Defendants marketed, sold, and distributed Roundup for use by

Plaintiffs, Defendants knew of Roundup’s intended use and impliedly warranted the product to be

of merchantable quality and safe and fit for this use.

        182.    The Defendants impliedly represented and warranted to Plaintiffs and users of

Roundup, the government of the State of Colorado, the agricultural community, and/or the EPA

that Roundup was safe and of merchantable quality and fit for the ordinary purpose for which it

was to be used.

        183.    These representations and warranties were false, misleading, and inaccurate in that

Roundup was unsafe, unreasonably dangerous, not of merchantable quality, and defective.

                                                 33
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 34 of 37




        184.    Plaintiffs and/or the EPA did rely on said implied warranty of merchantability of

fitness for use and purpose.

        185.    Plaintiffs reasonably relied upon the skill and judgment of Defendants as to whether

Roundup was of merchantable quality and safe and fit for its intended used.

        186.    Roundup was injected into the stream of commerce by Defendants in a defective,

unsafe, and inherently dangerous condition, and the products’ materials were expected to and did

reach users, handlers, and persons coming into contact with said products without substantial

change in the condition in which they were sold.

        187.    The Defendants breached the aforesaid implied warranties, as their herbicide

Roundup was not fit for its intended purposes and uses.

        188.    As a result of the foregoing acts and omissions, Plaintiff Connie Lamdin suffered

from NHL and Plaintiffs suffered severe and personal injuries which are permanent and lasting in

nature, physical pain and mental anguish, including diminished enjoyment of life, financial

expenses for hospitalization and medical care, including medical expenses and other economic and

non-economic damages.

        189.    WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in

Plaintiffs’ favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiffs

demand a jury trial on all issues contained herein.

                         FIFTH CAUSE OF ACTION
        LOSS OF CONSORTIUM ON BEHALF OF PLAINTIFF JAY M. LAMDIN

190.    Plaintiffs repeat, reiterate and, re-allege each and every allegation of this Complaint

contained in each of the foregoing paragraphs inclusive, with the same force and effect as if more

fully set forth herein.


                                                 34
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 35 of 37




191.   Plaintiff, Jay M. Lamdin, was and is the lawful spouse of Plaintiff Connie Lamdin, and as

such, not only lives and cohabitates with her but was and is entitled to the comfort, enjoyment,

society, and services of his spouse.

192.   As set forth above, Plaintiff Connie Lamdin has suffered injuries and damages that are

permanent and will continue into the future, and as a direct and proximate result of the foregoing,

Plaintiff Jay M. Lamdin was deprived of the comfort and enjoyment of the services and society of

his spouse, has suffered and will continue to suffer economic loss, and has otherwise been

emotionally and economically injured, including by having necessarily paid and having become

liable to pay for medical aid, treatment and for medications, and will necessarily incur further

expenses of a similar nature in the future.

       193.    For the reasons set forth herein, Plaintiff Jay M. Lamdin has been caused, presently

and in the future, to suffer the loss of his spouse’s companionship, services, society; the ability of

the Plaintiff Connie Lamdin to provide this companionship, services, and society has been

impaired and depreciated, and the marital association between husband and wife has been altered,

causing both great mental anguish.

       194.    WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in

Plaintiffs’ favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiffs

demand a jury trial on all issues contained herein.

                                 DEMAND FOR JURY TRIAL

       195.    Plaintiffs hereby demand trial by jury as to all issues within this pleading.




                                                 35
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 36 of 37




                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand judgment against the Defendants on each of the above-

referenced claims and causes of actions and as follows:

   1. Awarding compensatory damages in excess of the jurisdictional amount, including, but not
      limited to pain, suffering, emotional distress, loss of enjoyment of life, and other non-
      economic damages in an amount to be determined at trial of this action;

   2. Awarding compensatory damages to Plaintiffs for past and future damages, including, but
      not limited to, Plaintiffs’ pain and suffering and for severe and permanent personal injuries
      sustained by the Plaintiffs including health care costs and economic loss;

   3. Awarding economic damages to Plaintiffs in the form of medical expenses, out of pocket
      expenses, lost earnings and other economic damages in an amount to be determined at trial
      of this action;

   4. Punitive and/or exemplary damages for the wanton, willful, fraudulent, and reckless acts
      of the Defendants who demonstrated a complete disregard and reckless indifference for the
      safety and welfare of the general public and to the Plaintiffs in an amount sufficient to
      punish Defendants and deter future similar conduct, to the extent allowed by applicable
      law;

   5. Pre-judgment interest;

   6. Post-judgment interest;

   7. Awarding Plaintiffs reasonable attorneys’ fees;

   8. Awarding Plaintiffs the costs of these proceedings; and

   9. Such other and further relief as this Court deems just and proper.

Dated: August 16, 2019
                                             Respectfully submitted,
                                             /s/ Jerrold S. Parker

                                             PARKER WAICHMAN LLP
                                             Jerrold S. Parker, Esq.
                                             Parker Waichman LLP
                                             6 Harbor Park Drive
                                             Port Washington, NY 11050
                                             Tel. (516) 466-6500
                                             Fax (516) 466-6665
                                             Email: jerry@yourlawyer.com

                                               36
Case 1:19-cv-02339-KMT Document 1 Filed 08/16/19 USDC Colorado Page 37 of 37




                                   Harrison M. Biggs
                                   Parker Waichman LLP
                                   (pro hac vice anticipated)
                                   6 Harbor Park Drive
                                   Port Washington, NY 11050
                                   Tel. (516) 723-4627
                                   Fax (516) 723-4727
                                   Email: hbiggs@yourlawyer.com

                                   Attorneys for Plaintiffs




                                     37
